Case 1:19-cv-04210-TWT-AJB Document 16 Filed 10/15/19 Page 1 of 2

UNITED STATES DISTRICT COURT FILED IN CLER'S OFFICE
USDC. hianta

NORTHERN DISTRICT OF GEORGIA

SONJA S. YARBROUGH

DELORIS B. LUKE CIVIL ACTION FILE
Plaintiff(s) 1:19-cv-04210-TWT-AJB

Vs

 

BAY VIEW LOAN SERVICING, LLC
CHASE BANK, NA
NAJARIAN CAPITAL LLC

Defendant(s)
PLAINTIFF(S)-IN PRO PER ATTORNEY FOR DEFENDANT(S)
SONJA 8. YARBROUGH JOHN M. MORHART JR, ESQ
DELORIS B. LUKE RUBIN LUBLIN, LLC
4052 BOULDER VISTA DR 3145 AVALON RIDGE PLACE
CONLEY, GA 30288 SUITE 100
(404) 488- 4612 PEACHTREE CORNERS, GA 30071

 

(770) 246-3300

PLAINTIFF’S OBJECTION TO THE MAGISTRATE JUDGE’S
NON — FINAL REPORT AND RECOMMENDATION BASED ON THE FACT
PLAINTIFF IS NOT IN VIOLATION OF 28 U.S.C § 2283 AND WHY.

Plaintiff states the Honorable Courts Ruling was in errs, because the Honorable
Court mistakenly used the wrong Complaint, per the fact Plaintiff was Ordered to
amend the original complaint which needed to enjoin the third party to prefect the
original complaint. Also in the original complaint the parties call also emailed a
request to settle this action by October 30, 2019, in which the Plaintiff agreed to,
then realizing the other party was NAJARIAN CAPITAL LLC was not notified of
this request and Plaintiff then filed an Emergency Motion to Stay the Ruling made
in error by the MAGISTRATE COURT OF DEKALB COUNTY, STATE OF
GEORGIA, based on a Dispossessory Warrant granted in error. Plaintiff had little
time to move on this action and the Honorable Court responded a wrong document
based on the fact Plaintiff was trying hard to keep up with all the moving parts and
is not in violation of The Anti- Injunction Act-28 USC § 2283 which would have
applied if not for the Plaintiff's Amended Complaint which caused this Court’s
ruling void and grounds for a new look at the documents in which are current now
with proper exhibits in support.

The exhibits in support are:

(a} That without Notice: NAJARIAN CAPITAL LLC, filed a Complaint stating to
be the new owner of Plaintiff's Property which was in error in the MAGISTRATE
COURT OF DEKALB COUNTY, STATE OF GEORGIA - Case # 19D68542
stating Defendant was a Tenant [UNTRUE]

(b) The Notice of Bankruptcy dated: 01/22/2019 — Case number 19-51150,

(c) Then corrected and refiled on 07/01/2019 — Case number 19-60178 and adding
NAJARIAN CAPITAL LLC under duress, per the fact Plaintiff had neither
contract nor knowledge of this party with a bogus account number.

(d) That after the MAGISTRATE COURT OF DEKALB COUNTY made a ruling
in error, Plaintiff was forced to file a Complaint at Federal Court because the now
Plain Sif Ra higPahy alt wea atue aes B @ Wd Be would GM haPler aE MACH ERA ant Page 2 of 2
speak nor defend it was ugly also frightening to hear. The alleged Attorney gave

the courta DEMAND LETTER which the now Plaintiff new was bogus and

Plaintiff ended up at this Honorable Court for a fair and just hearing until the call

came from the now Defendant(s) asking for time to ggve a settlement by October

30, 2019,

Now that Plaintiff has all the facts entered into the Honorable Court could the

Honorable Court kindly review the EMERGENCY MOTION FOR A STAY at the
MAGISTRATE COURT OF DEKALB- Case # 19D68542.

Date: (0-14-7614 an Vorbatnalh

NIAIS. YARBROUGH ®
052 APS VARER VISTA DR
CONLEY, GA 30288
(404) 488- 4612

Date: {-}§ ~20 | 4 Nelew 8 Auk.
DELORIS B. LUKE
4052 BOULDER VISTA DR

CONLEY, GA 30288

Oy an aed,

CONTRACT PERSON. dy
POWER OF ATTORNEY

REGINA BURNS

(404) 488-4612

 

ATTORNEY FOR DEFENDANT’S
JOHN M. MORHART, JR ESQ

RUBIN LUBLIN, LLC

3145 AVALON RIDGE PLACE, SUITE 100
PEACHTREE CORNERS, GA 30071

(770) 246- 3300
